Exhibit 10.18

EXECUTION COPY

THE BANK OF NOVA SCOTIA
One Liberty Plaza, 25th Floor
New York, New York 10006

 

 

 

March 19, 2009

AMI Doduco, Inc.
Murray Corporate Park
1003 Corporate Drive
Export, PA 15362

AMI Doduco Espana, S.L.
Calle Manises 1
Pozuelo de Alarcón
28224
Madrid, Spain

AMI Doduco GmbH
Im Altgefall 12
75181 Pforzheim
Germany

AMI Doduco (Mexico) S. de R.L. de C.V.
22, 23 and 24 of calle de Proton,
Colonia Parque Industrial Naucalpan,
C.P. 53489
Mexico

 

 

 

 

Re:

Amended and Restated Fee Consignment and/or Purchase of Silver
Agreement, dated as of August 4, 2006, as amended

          Reference is made to the Amended and Restated Fee Consignment and/or
Purchase of Silver Agreement dated August 4, 2006, as amended (the “Consignment
Agreement”), among The Bank of Nova Scotia (“Scotiabank”), AMI Doduco, Inc., AMI
Doduco Espana, S.L. and AMI Doduco GmbH (collectively, the “Consignees”). The
obligations of the Consignees under the Consignment Agreement are guaranteed
pursuant to that Guarantee dated September 8, 2006 (the “Guarantee”), by
Technitrol, Inc. (“Technitrol”, and together with the Consignees, the “Borrower
Parties”). Any term used herein and not otherwise defined shall have the meaning
ascribed to it in the Consignment Agreement (as amended hereby).

          WHEREAS, the Borrower Parties, together with certain of their
affiliates, are entering into the Credit Agreement, as amended and restated as
of the date hereof (the “Credit

--------------------------------------------------------------------------------




Agreement”), among JPMorgan Chase Bank, N.A., and the lenders party thereto,
providing for the grant of security, among other things; and

          WHEREAS, in connection with the Credit Agreement, Scotiabank has
agreed to amend the Original Agreement subject to the terms and conditions set
forth herein (this “Amendment”).

          NOW, THEREFORE, in consideration of the foregoing and for other
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

          I.          AMENDMENTS

          A.          As used in the Consignment Agreement and the Guarantee,
the defined term “Consignees” shall in every instance include AMI Doduco México
S. de R.L. de C.V.

          B.          Paragraph 1 of the Consignment Agreement is hereby amended
and restated in its entirety as follows:

 

 

 

1.          Availability. Precious Metals delivered and held on consignment
hereunder from time to time by the Consignees shall not at any time exceed the
lesser of: (i) Nine Million (9,000,000) troy ounces of silver; provided,
however, that commencing August 31, 2009, such amount shall be Seven Million
(7,000,000) troy ounces of silver; and (ii) One Hundred Sixty-Five Million U.S.
Dollars ($165,000,000 U.S.) (such $165,000,000 U.S. being the “Maximum Dollar
Limit”).


 

 

          C.          Paragraph 9 of the Consignment Agreement is hereby amended
by adding a sentence to end thereof as follows:

 

 

“Prior to purchase thereof from Scotiabank, each Consignee (i) will maintain
possession of the silver delivered to it by Scotiabank in the country where so
delivered, and (ii) may not transfer possession or control to any other
Consignee or Person without prior consent of Scotiabank.”

 

 

          D.          The last paragraph of Paragraph 12 of the Consignment
Agreement is hereby amended and restated as follows:

 

 

“(a) Any and all silver, gold, platinum, palladium and rhodium in all forms and
of every kind, nature and description consigned or to be consigned by The Bank
of Nova Scotia to [debtor], whether in raw form, embedded into finished goods or
commingled with other goods (the “Metals”), together with all proceeds thereof
(other than proceeds of any goods containing such Metals, which proceeds are
covered by clause (b) below), and (b) accounts arising from the sale of any
goods containing any such Metals, but only to the extent any such accounts are
attributable to the value of the Metals embedded in such goods.”

 

 

          E.          Paragraph 17 of the Consignment Agreement is hereby
amended by adding subparagraph (l) as follows:

2

--------------------------------------------------------------------------------




 

 

 

(l)          the occurrence of any breach by the Administrative Agent or the
Lenders (as defined in the Credit Agreement) under that certain letter agreement
made by JPMorgan Chase Bank N.A. in favor of Scotiabank, dated as of February
19, 2009, acknowledging Scotiabank’s priority in the Precious Metal;

 

 

 

II.          CONDITIONS PRECEDENT

 

 

          Notwithstanding anything herein to the contrary, Section I of this
Amendment shall become effective only upon satisfaction of each of the following
conditions:

 

 

          A.          Borrower Parties shall have delivered to Agent a fully
executed original of this Amendment.

 

 

          B.          JPMorgan Chase Bank N.A. as administrative agent under the
Credit Agreement shall have executed and delivered to Scotiabank the letter
agreement acknowledging Scotiabank’s priority in the Precious Metal, in the form
attached hereto as Exhibit A.

 

 

          C.          The representations and warranties in Article IV hereof
shall be true and correct as of the date hereof.

 

 

 

III.         COVENANTS

 

 

          A.          Borrower Parties shall use reasonable efforts to cause all
of its other consignors of precious, semi-precious or other metals to enter into
intercreditor arrangements with Scotiabank on terms and conditions satisfactory
to it in all respects no later than 30 days after the date of this Amendment.

 

 

          B.          Borrower Parties shall have taken all steps deemed by
Scotiabank necessary and desirable to perfect Scotiabank’s security interest in
the Precious Metal consigned to AMI Doduco (México) S. de R.L. de C.V. no later
than 30 days after the date of this Amendment.

 

 

          IV.         REPRESENTATIONS AND WARRANTIES

 

 

          Each Borrower Party hereby represents and warrants to Scotiabank as of
the date hereof as follows:

          A.          The execution, delivery and performance by each such
Person of this Amendment and the transactions contemplated hereby (a) are within
such Person’s corporate or company power; (b) have been duly authorized by all
corporate or other necessary action; (c) are not in contravention of any
provision of such Person’s certificate of incorporation, bylaws or other
documents of organization; (d) do not violate any law or regulation, or any
order or decree of any governmental body; (e) do not conflict with or result in
the breach or termination of, constitute a default under or accelerate any
performance required by, any indenture, mortgage, deed of trust, lease,
agreement or other instrument to which such Person is a party or by which such
Person or any of its respective property is bound; (f) do not result in the
creation or imposition of any lien upon such Person’s property; and (g) do not
require the consent or approval of any governmental body or any other Person.

3

--------------------------------------------------------------------------------




          B.         This Amendment has been duly executed and delivered by each
Borrower Party and constitutes the legal, valid and binding obligation of each
such Person, enforceable in accordance with its terms except as the
enforceability hereof may be limited by bankruptcy, insolvency, reorganization,
moratorium and other laws affecting creditors’ rights and remedies in general.

          C.          Each representation and warranty of each Borrower Party
contained in the Consignment Agreement is true and correct on the date hereof
and will be true and correct on the date hereof in all material respects (except
to the extent such representation or warranty expressly relates to an earlier
date, in which case such representation and warranty is true and correct in all
material respects on and as of such earlier date).

          D.          Immediately prior to and after giving effect to the
transactions contemplated by this Amendment, no Event of Default has occurred
and is continuing under the Consignment Agreement.

          VI.         TECHNITROL’S CONSENT

          Technitrol hereby consents to this Amendment and the transactions
contemplated hereby and hereby restates, ratifies and confirms its guaranty of
the prompt payment of the obligations of the Borrower Parties pursuant to the
Guarantee, in all respects, after giving effect to the amendment set forth
herein and the consummation of the transactions contemplated hereby. Although
Technitrol has been informed of the matters set forth herein and has
acknowledged and consented to the same, Technitrol understands and agrees that
Scotiabank has no obligation to inform Technitrol of such matters in the future
or to seek Technitrol’s acknowledgment, consent or agreement to future
amendments, consents or waivers, and nothing herein shall create such duty.

          VII.       MISCELLANEOUS

          A.          Each Borrower Party acknowledges and confirms to
Scotiabank that the Consignment Agreement shall remain in full force and effect
and, after giving effect to this Amendment, each Borrower Party hereby ratifies
and affirms the Consignment Agreement as amended hereby.

          B.          Each Borrower Party acknowledges and reaffirms to
Scotiabank that (i) the liens granted to Agent for the benefit of Scotiabank
under the Consignment Agreement remain in full force and effect and shall
continue to secure the obligations of Borrower Parties arising under the
Consignment Agreement, as hereby amended, and (ii) the validity, perfection or
priority of the liens in favor of Scotiabank will not be impaired by the
execution and delivery of this Amendment.

          C.          Each Borrower Party acknowledges and agrees that
Scotiabank shall not have waived or shall be deemed to have waived any of its
rights or remedies under the Consignment Agreement which document shall remain
in full force and effect in accordance with their terms.

          D.          In consideration of, and contemporaneous with, the
amendments contained in Article I hereof, Borrowers shall be jointly and
severally responsible for the prompt payment of

4

--------------------------------------------------------------------------------




and, upon demand, shall promptly reimburse Scotiabank for all of its
out-of-pocket costs and expenses related to the preparation, negotiation,
execution and enforcement of this Amendment (including, without limitation, the
reasonable fees and disbursements of legal counsel).

          F.          This Amendment may be executed in any number of
counterparts, including by telecopy, and by the various parties hereto on
separate counterparts, each of which when so executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument.

          G.          THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICTS OF LAWS
PRINCIPLES AND SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE SUCCESSORS
AND ASSIGNS OF THE PARTIES HERETO.

[Signature page follows]

5

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, each of the parties hereto, by their officers duly
authorized, has executed this Amendment as of the date first above written.

 

 

 

 

 

AMI DODUCO, INC.

 

 

 

 

       By:

/s/ Drew A. Moyer

 

 

 

 

 

 

 

Name: Drew A. Moyer

 

 

Title: President

 

 

 

AMI DODUCO ESPANA, S.L.

 

 

 

       By:

/s/ Drew A. Moyer

 

 

 

 

 

 

 

Name: Drew A. Moyer

 

 

Title: President

 

 

 

 

AMI DODUCO GMBH

 

 

 

       By:

/s/ Drew A. Moyer

 

 

 

 

 

 

 

Name: Drew A. Moyer

 

 

Title: Director

 

 

 

 

AMI DODUCO (MÉXICO) S. DE R.L. DE C.V.

 

 

 

       By:

/s/ Drew A. Moyer

 

 

 

 

 

 

 

Name: Drew A. Moyer

 

 

Title: Director

6

--------------------------------------------------------------------------------




 

 

 

 

 

TECHNITROL, INC.

 

 

 

 

 

         By:

/s/ Drew A. Moyer

 

 

 

 

 

 

 

Name: Drew A. Moyer

 

 

Title: CFO / Senior Vice President


 

 

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

/s/ THE BANK OF NOVA SCOTIA

 

 

 

 

 

7

--------------------------------------------------------------------------------